Citation Nr: 1532314	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability due to aggravation of a pre-existing condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971 and also had Army National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In an August 2012 Board decision, the Board noted that an August 1997 rating decision denied the claim for service connection for a right knee disability.  The Veteran did not appeal, and new and material evidence was not received within one year of notice of the determination.  However, additional service records were received subsequent to the August 1997 decision, therefore a new and material evidence analysis was not appropriate and the Board found that reconsideration of the claim is warranted.  38 C.F.R. § 3.156(a).  Additionally, the Board remanded the issue for a VA examination.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required for the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

The Board notes that in 1987 prior to any Army National Guard service, the Veteran injured his right knee playing basketball resulting in a right knee arthroscopy.  

The Veteran contends, and the evidence of record shows, that on July 4, 1995, while the Veteran was on active duty for training (ACDUTRA), he sprained his right knee medial collateral ligament while running during physical training.  On May 26, 1996, again while on ACDUTRA, the Veteran experienced pain in his right knee after participating in physical training.  

In its August 2012 remand, the Board directed the RO to schedule the Veteran for a VA examination and medical opinion to determine whether any diagnosed right knee disability, to include DJD, is related to an incident of the Veteran's service, including injuries sustained in July 1995 and May 1996.  The Veteran underwent a VA joints examination in August 2012, and although the examiner provided an opinion as to whether the Veteran had a knee disability that was related to the in-service injuries, the examiner did not provide an opinion as to whether the Veteran's in-service injuries aggravated the pre-existing knee disability from 1987.  

Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As it remains unclear to the Board whether the Veteran's right knee disability was aggravated by his in-service July 1995 and May 1996 right knee injuries, on remand an additional opinion is requested regarding whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right knee disability or any residual thereof was aggravated by his in-service July 1995 and May 1996 right knee injuries.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with an examiner who hasn't previously examined him.  

Following a review of the claims file the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's right knee sprain in July 1995, and right knee twisting in May 1996, aggravated the Veteran's pre-existing right knee status post arthroscopy patellar degenerative joint disease disability. 

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  Then readjudicate the claim on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




